Citation Nr: 1142362	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tendonitis, left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, September 1990 to May 1991, and May 2006 to May 2007.  The Veteran had additional reserve service with various periods of active duty training and inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for tendonitis, left knee. 

The Veteran appeared and testified at a personal hearing in August 2009 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida. A transcript of the hearing is contained in the record. 

The Board remanded the issue in October 2009.  The matter continues to require evidentiary development, so the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a left knee disorder on the merits.

By way of the October 2009 Board remand, the AMC was ordered to obtain service treatment records for the Veteran's active duty and Reserve/National Guard duty for periods prior to 2004.  Records show that the Veteran was with the U.S. Army Reserves in as early as 1988.  See DD Form 214 showing active service between February 1988 and June 1988.  However, following the remand, the AMC completed a computerized request for records with DPRIS and obtained records dating after 2004.  There is no evidence in the record that the AMC sought records from any of the Veteran's Reserve/National Guard units, to include his current unit with the Florida Army National Guard in the 11th Recruiting and Retention Battalion.  See November 2009 Veteran statement.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining records such as these, which are in the control of a Federal department or agency.  This duty is clearly not met here, nor were the October 2009 Board remand directives completed.  Because these records likely contain evidence relevant to the Veteran's claim, this matter must be remanded.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Also, a review of the Veteran's claims folder reveals that during his service, he has served as a military policeman, and also has performed parachuting duties at various times.  He was activated and deployed during his 1990-1991 period of service.  He served in support of Operation Desert Shield/Desert Storm.  He also was activated and deployed to Iraq in 2006-2007.  On his May 2007 VA Form 
21-526, the Veteran reported having knee problems since 1990.  He also noted that his basis for the claim included "carrying heavy equipment, walking, patrolling, excessive work, running, wear and tear."

In September 2007, VA afforded the Veteran a VA examination to assess the current nature of any left knee malady.  The diagnosis was noted as left knee sprain.  No opinion was sought, however, as to etiology. Each disabling condition for which the Veteran seeks service connection must be considered on the basis of the places, types and circumstances of his service.  38 C.F.R. § 3.303(a) (2011).  Because the record confirms the Veteran's status as a police officer in service, as well as a parachutist, and confirms that he did serve overseas in support of Desert Storm during the time period in which he claims his left knee disability manifested, the Board finds that an opinion is necessary in order to decide this claim.  Thus, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain, through official sources, service treatment records for the Veteran's active duty and Reserve/National Guard duty for periods prior to 2004, to include a request to the Veteran's current reserve unit, the Florida Army National Guard in the 11th Recruiting and Retention Battalion.  If such records are located and reflect a left knee injury during a reserve period, verification of ACDUTRA or INACDUTRA for that date should be attempted.  If records are shown to be unavailable after appropriate attempts to obtain them have been made, a determination as to whether additional attempts would be futile should be noted in the claims file and the Veteran should be notified of such.  

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of the Veteran's current left knee disability and to obtain an opinion by a physician as to its possible relationship to his active service, including his service as a military police officer and parachutist.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the physician should confirm the diagnosis for any left knee disability identified, and then answer the following questions:  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current left knee disability arose during service or is otherwise related to service, to include due to the Veteran's service as a patrolling military police officer and/or due to parachuting duties in service.  In rendering the opinion, the medical basis for the conclusions reached should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


